Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on7/6/2021 has been entered.
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/6/2021 has been entered. The following has occurred: Claims 1, 2, 5, 9, 11-12, and 23-27 have been amended; Claims 4, 6-8, 10, and 18-20 were previously cancelled; Claims 3, 13,-17, 21-22, and 28 have been cancelled; Claims 29-36 have been added. 
Claims 1-2, 5, 9, 11-12, 23-27, and 29-36 are currently pending and have been examined.
Effective Filling Date: 6/17/2013.
Response to Amendments
Claim Objection, Claim Interpretation, and 35 U.S.C. Rejection of the prior Office Action have been withdrawn in light of the amended claims filed on 7/6/2021. 
New Claim Objection is added in light of the amended claim limitations. 
New U.S.C. 112(a) Rejection is added in light of the amended claim limitations.
New U.S.C. 112(b) Rejection is added in light of the amended claim limitations. 
35 U.S.C. 101 Rejection is maintained in light of amended claim limitations.
35 U.S.C. 103 Rejection is maintained in light of amended claim limitations
Priority
The present application claims priority to US Application 14/899,383, filed on 12/17/2015, which claims priority to PCT/AU2014/000625 and PCT/AU2014/000625, filed on 6/17/2014, and Foreign Application AU2013902168 filed on 6/7/2013.  
Information Disclosure Statement
The Information Disclosure Statement filed 5/3/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Objection
Claim 1-2, 5, 9, 11-12, 23-27, and 29-36 are objected to because of the following informalities:  
Claim 1 recites “Receiving, from the…” should read, “receiving, from the…”  
Claim 1 recites “real-time” and claim 23 recites “real time”, which both are correct. However, the Office suggests the use of consistent form of spelling in the claim language. 
Appropriate correction is required.
Claims 2, 5, 9, 11-12, 24-27, and 29-36 depend from claims 1 and 23 above and therefore inherit the claim objection of their parent claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 24, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 24 recite the limitation "wherein the lifecycle information includes a historical and current location," (bold emphasis) which is found to be indefinite. Claims 5 and 24 depend on claims 2 and 23, respectively.  Claims 2 and 23 recite “a historical and current location of the AtoN asset”. It is unclear whether if the “historical and current location” in claims 5 and 24 are referring to the historical and current location in claims 2 and 23, respectively, or anther/different historical and current location. For the purpose of expediting compact prosecution, the Examiner will interpret “a historical and current location” to be --the historical and current location--.
Claim 29, recites “wherein a plurality of AtoN assets are adapted to aid marine navigation” (bold emphasis) which is found to be indefinite. It is unclear whether if “a plurality of AtoN assets” are the plurality of AtoN assets previously recited in the independent claim 23, or another/different plurality of AtoN assets. For the purpose of expediting compact prosecution, the Examiner will interpret “a plurality of AtoN assets” to be --the plurality of AtoN assets--.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 5, 9, 11-12, 23-27, and 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “by a user in the field in real-time;” and claim 23 recites, “wherein the one or more mobile computing device are each configured to, in the field in real time,” However, the Specification does not provide with written support, that a user or computing device, in the field is performing the steps of receiving historical lifecycle information, obtaining live lifecycle information, and comparing the obtained live lifecycle information…, in real time. That is, paragraph [0010] merely states the user terminals may communicate lifecycle information for an AtoN asset to the server to update the database with “live information.” To clarify, “live information” can be received and updated but does not it is performed in real time. Data Information (live or historical lifecycle information) can be received, transmitted, and presented over network, however does not mean it will be or have to be in real time. Therefore, the transmitting, receiving, and updating of information in “real-time” is considered to be new matter. 
Claim 2 recites “a historical and current maintenance condition of the AtoN asset” and “historical and current operational mode usage data for the AtoN asset.” The Specification fails to provide with written description for the lifecycle information to include both a historical and current maintenance condition of the AtoN asset, and historical and current operational mode usage for the AtoN asset. This is considered to be new matter. 
claims 9 and 25 recite “wherein the historical tilt of the solar panel is based on the location of the AtoN asset.” However, the Specification does not provide support for the amended limitation. That is, par. 0051-0052 of the Applicant’s Specification describes a calculation for determining an optimum angle of to achieve optimum charging efficiency based on gps information of latitude angle. The Specification however does not provide support for identifying/determining a historical tilt of the solar panel based on the location of the Aton asset. This is considered new matter. 
Claim 1 recites, “comparing the obtained live lifecycle information with the received historical lifecycle information; and identifying a difference between the live and historical lifecycle information; and adjusting the AtoN asset based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information, to correct the difference.” Claim 23 recites, “compare the obtained live lifecycle information with the retrieved historical lifecycle information to identify a difference between the live and historical lifecycle information;  such that the AtoN asset is adjusted based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information, to correct the difference.” However, the Specification does not describe how the comparing of live lifecycle with historical lifecycle information to identify a difference between the live and historical lifecycle information, then making adjustment to correct the difference. That is, the Specification fails to provide with sufficient description on how the identifying of the live lifecycle information with the historical lifecycle information for a difference is performed, further, how the adjusting step is performed to correct the difference. There are no specifics on how these steps are actually performed.  
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, without undue experimentation, could possibly come up with one way of performing the above-mentioned steps, one skilled in the art would be unable to determine how the applicant has intended for this comparing, identifying, and adjusting to be done and would, therefore, be unable to determine if the applicant had possession of the invention. To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the above steps are performed so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided. One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities of performing the above-mentioned steps without providing sufficient examples in the Specification to allow one skilled in the art to determine whether the Applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention. Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention. Applicants’ are attempting to claim any and all ways of performing the above-mentioned steps. Thus, Applicant is attempting to claim the entire genus of performing the above-mentioned steps. Yet, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of sufficient species. As the Federal Circuit has stated in Ariad:
genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus. Ariad, 598 F.3d at 1349 (emphasis added).

Furthermore, Applicants’ claim to such an open-ended genus of performing the above-mentioned steps is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.” Id. At 1353. Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license. It is not a reward for the search, but compensation for its conclusion.” Id. Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim.
Claims 2, 5, 9, 11-12, 24-27, and 29-36 depend from claims 1 and 23 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 9, 11-12, 23-27, and 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1, 2, 5, 9, 11, 12, and 33-36 are directed to a method (i.e. a process) and claims 23-27 and 29-32 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The bold language of claim 1 recites a judicial exception and the italic language recites the additional elements, as explained further below:
A computer-implemented method of managing a plurality-of aids to navigation (AtoN), comprising: 
i. maintaining an AtoN database by 
(a) recording, in the AtoN database, an identifier for each AtoN asset; and 
(b) associating, with each identifier, historical lifecycle information relating to the corresponding AtoN asset; and 
ii. by a user in the field in real-time; 
(a) Receiving, from the AtoN database, historical lifecycle information for an AtoN asset; 
(b) obtaining, with a mobile computing device, live lifecycle information for the AtoN asset, and using the mobile computing device, updating the AtoN database with the live lifecycle information; 
(c) comparing the obtained live lifecycle information with the received historical lifecycle information; and identifying a difference between the live and historical lifecycle information; and 
(d) adjusting the AtoN asset based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information, to correct the difference.
The bold portions of limitations above recite concepts that are or can be performed in the human mind including but not limited to an observation, evaluation, judgment or opinion, which falls under “Mental Processes” one of the abstract idea groupings articulated in the 2019 PEG. The bold portions of the limitations also recites steps of commercial interaction of managing and maintenance for AtoN assets, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. 
Under the broadest reasonable interpretation, other than the computer system, mobile computing device, and database, the claim recites a process that is performed or can be performed by a human, e.g., mentally or manually. For example, a person, using pen and paper, could maintain an AtoN record of database (e.g., previously saved record recorded with pen and paper), by recording, (mentally or with pen and paper) in the AtoN database to include identifier information for each AtoN asset, and associated each identifier with historical lifecycle information relating to the corresponding AtoN asset. The Claim specifically claims for a user (human per se) in the field in real-time or in-action, to receive a historical lifecycle information for an AtoN asset from the recorded AtoN database; the user further obtains live lifecycle information for the AtoN asset, in person, mentally or manually, and identifying a difference between the live lifecycle information and historical lifecycle information, then the user, in person, manually adjusts the AtoN asset based on the comparison of the obtained live lifecycle information with the received historical lifecycle information, to correct the difference. As such, the functional steps for recording identifier information, associating (or matching) historical information, and receiving the historical information, and updating (or recording) live information, which all can be done mentally or manually, without the need of a computer system. Further, the functional steps of comparing information and adjusting the AtoN asset for correction is specifically indicated to be done by a person (i.e. human per se), which affirms to the certain method of organizing human activity for a maintenance operator to retrieve information related to an AtoN asset in the field (such as buoys and lighthouses) from records, obtain live or in-person information (location, maintenance condition, or etc.) relating to the AtoN asset in the field, compare the obtained live information with the existing historical information in the record, such as comparing the location or condition of the buoy with location and maintenance information of the buoy in record, to determine whether or not perform maintenance or adjustment, not of the steps specifically requires the function of a computer system or mobile device. Therefore, these steps are directed to abstract idea that are mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2
The bold language of claim 23 recites a judicial exception and the italic language recites the additional elements, as explained further below:
A computerized system for managing a plurality of aids to navigation (AtoN), comprising: 
(a) one or more mobile computing devices; 
(b) a server comprising: 
(i) a communication device for communicating with the one or more mobile computing devices, and 
(ii) a storage arranged to maintain an AtoN database, wherein the AtoN database records an identifier for each AtoN asset in association with historical lifecycle information relating to the corresponding AtoN asset; 
wherein the one or more mobile computing devices are each configured to, in the field in real time: 
(i) retrieve historical lifecycle information for a selected one of the AtoN assets from the database stored in the server 
(ii) obtain live lifecycle information for the AtoN asset and update the AtoN database with the live lifecycle information; and  12815301.15Ser. No. 16/059,910 Amendment/RCE Atty Docket 212559.00002
(iii) compare the obtained live lifecycle information with the retrieved historical lifecycle information to identify a difference between the live and historical lifecycle information;  
such that the AtoN asset is adjusted based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information, to correct the difference.
The bold portions of limitations above recite concepts that are or can be performed in the human mind including but not limited to an observation, evaluation, judgment or opinion, which falls under “Mental Processes” one of the abstract idea groupings articulated in the 2019 PEG. The bold portions of the limitations also recites steps of commercial interaction of managing and maintenance for AtoN assets, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. 
Under the broadest reasonable interpretation, other than the computer system, mobile computing device, server, communication device, storage, and database, the claim recites a process that is performed or can be performed by a human, e.g., mentally or manually. For example, a person, using pen and paper, could maintain an AtoN record of database (e.g., previously saved record recorded with pen and paper), by recording, (mentally or with pen and paper) in the AtoN database to include identifier information for each AtoN asset, and associated each identifier with historical lifecycle information relating to the corresponding AtoN asset. The Claim specifically claims for a user (human per se) in the field in real-time or in-action, to receive a historical lifecycle information for an AtoN asset from the recorded AtoN database; the user further obtains live lifecycle information for the AtoN asset, in person, mentally or manually, and identifying a difference between the live lifecycle information and historical lifecycle information, then the user, in person, manually adjusts the AtoN asset based on the comparison of the obtained live lifecycle information with the received historical lifecycle information, to correct the difference. As such, the functional steps for maintaining (or storing) and recording identifier information, associating (or matching) historical information, and retrieving the historical information, obtaining live lifecycle information, comparing the obtained, in person, live lifecycle information with retrieved historical lifecycle information to identify a difference, so the AtoN asset can be adjusted based on the comparison, which all steps can be done mentally or manually, without the need of a computer system. The claims recites an example of the certain method of organizing human activity for a process of retrieving information related to an AtoN asset in the field (such as buoys and lighthouses) from records, obtaining live or in-person information (location, maintenance condition, or etc.) relating to the AtoN asset in the field, comparing the obtained live information with the existing historical information in the record, such as comparing the location or condition of the buoy with location and maintenance information of the buoy in record, to determine whether or not perform maintenance or adjustment, which have been well-practiced service work performed by a maintenance operator or service technician before the invention of computer system.  Therefore, these steps are directed to abstract idea that are mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2.
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claims only recite the additional elements - the use of “computing system,” “mobile computing device,” “server,” “communication device,” “storage,” and “database” to perform generic computer functions (record, obtain, receive, and compare information). The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function; See Applicant’s Specification at least at paragraphs [0027]-[0030] and Figure 1 disclosing generic computing components for the computer system, server, and mobile device) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The additional elements of “computing system,” “mobile computing device,” “server,” “communication device,” “storage,” and “database” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to record, obtain, receive, and compare data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process, fundamental economic practice, or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.  A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") see MPEP 2106.05(f).  The courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for receiving and comparing lifecycle information of AtoN assets for maintenance in a computer environment. Further, the receiving, obtaining, and comparing steps are recited at a high level of generality (i.e. as a general means of gathering data and performing well-understood, routine, and conventional functions when claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity--receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); BuySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 MPEP 2106.05(d). The steps further indicate a field of use or technological environment exception (interactions/communications in an online network) in which to apply the judicial --abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) MPEP 2106.05(h). Accordingly, the combination of these additional elements is no more than mere instructions to apply the exception using a generic computer environment and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claims are directed to an abstract idea and the analysis proceeds to Step 2B.  
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the bold/highlighted portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two.  Therefore, when considered separately and in combination the conclusion that, the highlighted portions recite steps or functions above,  is anything other than generic off-the shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).; Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).The claim as a whole merely describes how to generally “apply” the concept for receiving and comparing lifecycle information of AtoN assets for maintenance. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. 
Dependent claims 2, 5, 9, 11-12, 24-27, and 29-36 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 2 further recites additional description detail of the lifecycle information which does not change the functional steps nor the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5 and 24 further recite additional information of the lifecycle information for location is obtained by the location of the mobile device. However, not specifically claimed, according to the specification, GPS location of the mobile device is applicable. GPS and communication devices described in the Applicant’s Specification paragraph [0031] and [0053] as generic part of the computer system or mobile device.  The mobile device is used as a as a tool to perform an abstract idea (see MPEP 2106.05(f)), there is no evidence of improvement to the computer system or mobile device technology itself. No evidence from the claim nor the specification convinced how identifying location is improved, but merely indicates the location information can be obtained generically as part of the computer system and mobile device function. Therefore, nothing in the claim adds significant more to the abstract idea. Accordingly, the dependent claims are ineligible. 
Dependent claims 9 and 25 further recite additional information of the lifecycle information includes historical and current tile information of a solar panel, and the mobile device includes a tilt meter for measuring the current tile. According to the specification (para. [0013] and [0054]) and the claim, generically, the mobile device includes tilt-meter used as information or tool displayed. The mobile device is used as a as a tool to perform an abstract idea (see MPEP 2106.05(f)), there is no evidence of improvement to the computer system or mobile device technology, itself. The computer system nor the mobile device is changed in anyway. No evidence from the claim nor the specification convinced the measuring of tilt is improved, but merely indicates the current and historical tilt can be obtained, as part of the computer system and mobile device function. Therefore, nothing in the claim adds significant more to the abstract idea. Accordingly, the dependent claims are ineligible. 
Dependent claims 11 and 26 further recite steps of obtaining live lifecycle information and historical lifecycle information of visual and/or audio using mobile device. The mobile device is used as a tool to perform generic function performable by mobile device or computer system. The mobile device is used as a as a tool to perform an abstract idea (see MPEP 2106.05(f)), there is no evidence of improvement to the computer system or mobile device technology, itself. The computer system nor the mobile device is changed in anyway. No evidence from the claim nor the specification convinced how the obtaining of information is improved, but merely indicates the visual or audio information can be obtained, as part of the computer system and mobile device function. Claims 11 and 26 further recites similar obtaining, receiving, comparing, and adjusting steps which are previously deem abstract in the independent claims. Therefore, nothing in the claim adds significant more to the abstract idea. Accordingly, the dependent claims are ineligible. 
Dependent claims 12 and 27 further recite steps of obtaining additional information such as color or flash rate, similar to claims 11 and 26. The mobile device is used as a as a tool to perform an abstract idea (see MPEP 2106.05(f)), there is no evidence of improvement to the computer system or mobile device technology, itself. The computer system nor the mobile device is changed in anyway. No evidence from the claim nor the specification convinced how the obtaining of information is improved, but merely indicates the visual or audio information can be obtained, as part of the computer system and mobile device function. Therefore, nothing in the claim adds significant more to the abstract idea. Accordingly, the dependent claims are ineligible. 
Dependent claims 29-36 provides descriptive information regarding AtoN assets, which does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-12, 23-24, 26-27, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mathiesen et al (U.S. PG Pub 20070282781) in view of Pederson et al (U.S. PG Pub 20080310850). Hereinafter Mathiesen/ Pederson.
Claim 1. A computer-implemented method of managing a plurality of aids to navigation (AtoN), comprising (Abstract and claim 1, method):
maintaining an AtoN database by (Mathiesen, Fig. 1b items 104 maintenance database. Par. 0002 discloses where a physical asset is described in a database.)
 (a) recording, in the AtoN database, an identifier for each AtoN asset; and (Mathiesen disclose in par. 0007 and claim 13 identity of equipment. Par. 0033 discloses where characteristics about equipment is retrieved from stored records. Fig. 3 and par.0040-0041 discloses where the collected information includes the object name, the object and a unique identifier (ID) for the item, Mathiesen provides an example of a block value and where the screen offers identifying information about the block valve.)
(b) associating, with each identifier, historical lifecycle information relating to the corresponding AtoN asset; (Mathiesen disclose in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records (lifecycle information), supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation.)
by a user in the field in real-time (Par. 0022-0025 discloses “maintenance person goes to a physical location and or a location of a plant or process section (functional location) indicated by the system, observes the problem, alarm or other event.” which is the user is going to a location (i.e. in field) in person, in real-time); 
(a) receiving, from the AtoN database, historical lifecycle information for an AtoN asset (Para. 0022-0025 discloses a maintenance person with a PDA, wearable computer, headset based device, “can view service history and documentation, such as for example: 1. lists with instructions from the supplier of the particular object 2. top 5 problems for this particular device or item 3. view or listen to operator notes recorded at an earlier date by an operator who has fixed problems in the past (may even be his own notes).” Para. 0002, 0028, 0034, 0042, 0064-0065, disclosing the historical stored information for the asset can be retrieved and searched from the database); 
(b) obtaining, with a mobile computing device, live lifecycle information for the AtoN asset, and using the mobile computing device, updating the AtoN database with the lifecycle information; (Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem. Par. 0033-0035 discloses where a user access information through the use of the Expert Aspect to access characteristics about the equipment or data about any equipment. If the user determines the information is sufficient the user fixes the problem or arranges for a fix for the problem. If the data is not sufficient to fix the problem the user can collect additional information about the equipment such as sound files, video clips, photographs and/or texts. The observations are stored in the controls system through the Expert Aspect. The maintenance person can seek assistance with the problem internally, or externally. A selected person to help with the problem is selected and relevant information is shared with the person thought the use of an application sharing, a voice communication via a phone or IP phone and/or transfer of pictures or videos. Par. 0069 discloses where communications include that of a wireless telephone system.)
(c) comparing the obtained lifecycle information with the received lifecycle information; and identifying a difference between the live and historical lifecycle information (Mathiesen: in para. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem.  Further in para. 0023 discloses a list of instructions from supplier of the particular object (asset). Par. 0024 discloses the operator via PDA, wearable computer device, can view or listen to note records from earlier date by an operator who has fixed problems in the past, which is historical lifecycle information. par. 0026 and 0033-0034 where information the Expert Asset provides information about the equipment and where the information includes that of characteristics of or data about the equipment. The user examines the information and if the information is sufficient the user fixes the information. Par. 0034 discloses where conditions exist where the stored information is not adequate to determine a fix and where additional information is collected such as sound files, video clips, photographs and/or text. The information is stored in the control system and retrievable to be reviewed. Par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. In sum, the maintenance person/operator retrieves observes the problem in the field and compares with historical records of the specific equipment or asset to examine (i.e. compare) the information to identifying the problem can be fixed or arrange for a fix for the problem. Additional reference for photograph or video clip par. 0041. The Office asserts the examining of the information to identify the problem can be fixed based on specification, a historical log, maintenance records, supplier information and other information is representative to identifying a difference between the live and historical lifecycle information); and
(d) adjusting the AtoN asset based at least in part on the comparison of the obtained live lifecycle information with the received lifecycle information, to correct the difference (Para. 0025-0027 and 0033-0035 disclosing the maintenance person/operator observing the problem and reviewing specification, a historical log, maintenance records, supplier information and other information to determine if the information available is sufficient to fix the problem, which is adjusting the assert (equipment) based on comparison of obtained live lifecycle information and received lifecycle information to correct the difference (i.e. problem). Further, the operator can determine whether additional help is needed for the performing of maintenance or arranges a fix for the problem). 
The prior art of Mathiesen discloses an asset management system where equipment/asset is identified and where historical information is maintained in a database for the equipment/asset. The information collection system is a general equipment management system to maintain records on equipment, however, the prior art of Mathiesen does not explicitly disclose any and all types of equipment to which maintenance information is collected and managed. 
To be more specific, Mathiesen does not explicitly disclose:
Aids to Navigation (AtoN) 
(Emphasis added)
While Mathiesen discloses a system of collecting and maintaining asset information Mathiesen does not disclose where the specific assets are that of AtoN assets.  
However, the Examiner asserts that identifying a database to include AtoN assets and lifecycle information about AtoN assets is merely a label, and adds little, if anything, to the acts or steps of the claimed invention and thus does not serve to distinguish the claim over the prior art. Any differences related to merely the meaning and information conveyed through labels (i.e., AtoN database and AtoN asset) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention over the prior art in terms of patentability. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention maintain a database of assets and where the name of the database is merely a name of the type of assets  which are being stored in the database. The name of the database and the name of the files stored in the database does not functionally alter or relate to the steps of the method and merely labeling a database and applying a label to the information contained in the database is not patentably distinct from that of the prior art. 
The Examiner asserts as stated as set forth above, Mathiesen does not explicitly identify any and all types of equipment (assets) to which maintenance information is collected and managed.  The Examiner asserts, in order to further advance prosecution the Examiner has introduced a reference to further teach aids to navigation assets. The Examiner asserts using broadest reasonable interpretation, The Examiner is interpreting a navigational asset to be that of a buoy or lighthouse.
Aids to Navigation (AtoN) 
(Emphasis added)
Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where the buoy includes an identification number of the buoy and the location of the buoy and where the buoy communicates real time information to a vessel.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for Mathiesen to include the features of Pederson to maintain a database of buoy information in order to identify the status of the buoy and the historical information about the buoy to ensure that the buoy is functioning properly. 
Claim 2. the combination of Mathiesen and Pederson further makes obvious of the method of claim 1, wherein the lifecycle information includes one or more of: 
(i) a historical and current location of the AtoN asset; 
(ii) a historical and current deployment details of the AtoN asset; 
(iii) a historical and current maintenance condition of the AtoN asset; and  
(iv) historical and current operational mode usage data for the AtoN asset.  
(Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem, which is current location, current deployment details, and current maintenance condition. Disclosed in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records, supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Additionally, the maintenance person is directed to the location in the plant where a problem exists. This is disclosure for historical location of the asset, historical deployment details, and maintenance condition.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation logs, logged sensor data, maintenance records, stored manufacturer information and drawings are retrieved by the Expert Aspect. Par. 0062 discloses where the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B. Mathiesen discloses in claim 1 where information about a new event or alarm includes information about the location of the equipment. Pederson discloses in par.0225, 0305-0308, 0313 buoy.)
Claim 3. (Canceled)
Claim 4. (Canceled)
Claim 5. The combination of Mathiesen and Pederson further makes obvious of the method of claim 2, wherein the lifecycle information includes a historical and current location, and the current location is obtained at least in part by determining the current location of the mobile computing device.  
(Mathiesen disclose in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records, supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Additionally, the maintenance person is directed to the location in the plant where a problem exists.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation logs, logged sensor data, maintenance records, stored manufacturer information and drawings are retrieved by the Expert Aspect. Par. 0062 discloses where the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B. Mathiesen discloses in claim 1 where information about a new event or alarm includes information about the location of the equipment. Pederson discloses in par. 0306 the identification of the buoy and the water depth at the location of the buoy (identifying a location). Mathiesen discloses in par. 0022 where a maintenance person puts on a personal device assistant. The control system to which the maintenance person has logged on tells the maintenance person where to go and what the problem is. The maintenance person goes to a physical location. Par. 0069 discloses where data is communicated wirelessly to portable devices either carried or worn by the user (maintenance).  Pederson, par.0225, 0305-0308, 0313 buoy. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids. In addition, the buoy 918 may be used as a position identification and/or obstacle marker. Par. 0314, Communications being generated by a lighthouse 920, are anticipated to be prominently pre-recorded and/or pre-stored communication. It is anticipated that the communication signals as generated by a lighthouse 920, will transmit information such as longitude and/or latitude or other coordinates, and navigation information which will assist a first vessel 916, from approaching a marine hazard. Par. 0160, teaching optical transmitter 1300 or LEDs 2100-2140 of FIG. 10B may in one embodiment be configured to change color, flash, or otherwise be visually changed or manipulated to assist with directional guidance. The Office takes the position that the location of the machine/problem obtained via communication of wireless device being recorded/logged/stored becomes historical information of the location for problem previously existed/experienced)
Claim 6-8. (Canceled)
Claim 11. The combination of Mathiesen and Pederson further makes obvious of the method of claim 1, further comprising: 
The following limitations have been rejected together.
 (a) obtaining live lifecycle information for the AtoN asset includes obtaining a visual and/or audio recording of the AtoN asset using the mobile computing device and measuring one or more visual and/or audio characteristics of the AtoN asset, from the recording; 
(b) the received historical lifecycle information includes one or more measured visual and/or audio characteristics of the AtoN asset; 
(c) comparing the obtained live lifecycle information with the received historical lifecycle information identifies a difference between the one or more measured visual and/or audio characteristics; and 
(d) adjusting the AtoN asset is based at least in part on the comparison, to correct the difference. 
(Mathiesen discloses in par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem. Par. 0033-0035 discloses where a user access information through the use of the Expert Aspect to access characteristics about the equipment or data about any equipment. If the user determines the information is sufficient the user fixes the problem or arranges for a fix for the problem. If the data is not sufficient to fix the problem the user can collect additional information about the equipment such as sound files, video clips, photographs and/or texts. The observations are stored in the controls system through the Expert Aspect. The maintenance person can seek assistance with the problem internally, or externally. A selected person to help with the problem is selected and relevant information is shared with the person thought the use of an application sharing, a voice communication via a phone or IP phone and/or transfer of pictures or videos. Par. 0069 discloses where communications include that of a wireless telephone system. In par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. Additional reference for photograph or video clip par. 0041. The information is stored in the control system and retrievable to be reviewed, which discloses the receiving of historical lifecycle information including the visual and audio information. The recording and entering of new text, voice note, video clips, photographs via operator device is example of obtaining live lifecycle information for the AtoN asset includes obtaining a visual and/or audio recording of the AtoN asset using the mobile computing device and measuring one or more visual and/or audio characteristics of the AtoN asset, from the recording; In par. 0033-0035, 0042-0059, and 0063-0065 discloses the retrieving and examining (i.e. comparing) the obtained information with historical sensor data and maintenance records including voice, video clips, and photographs to identify the problem and providing a solution for fix which is adjusting the AtoN asset is based at least in part on the comparison, to correct the difference.)
Claim 12. The combination of Mathiesen and Pederson further makes obvious of the method of claim 11, wherein the one or more measured characteristics include a color of the AtoN asset and/or a flash rate of a light of the AtoN asset.  
 (Pederson discloses in par. 0225-0226 where pulsed light communications are used on buoys. The reflectors can have one or more lenses to provide a generated signal light or pulsed light communication signal with the ability to magnify and/or diffuse emitted light or emitted communication signal. In par. 0227 discloses an LED light support as described herein or as incorporated by reference herein, having at least one LED illumination source, may simultaneously produce and emit a light signal and a systematic information transfer through encrypted/pulsed light or signal, which the transfer of encrypted pulsed of light or signal from buoys is representative of a flash rate of a light of the AtoN asset. Par. 0228 disclosing the LED can emit variety of colors in the generation of a communication signal, which is the one or more measured characteristics include a color of the AtoN asset)
Claims 13-22. (Canceled)
Claim 23. A A computerized system for managing a plurality of aids to navigation (AtoN), comprising (Mathiesen, Par. 0001, system):
(a) one or more mobile computing devices; (Mathiesen Par. 0069 discloses where communications include that of a wireless telephone system.) 
(b) a server (Mathiesen Par. 0068-0071, server) comprising: 
(i) a communication device for communicating with the one or more mobile computing devices (Mathiesen par. 0069, “Data may also be communicated wirelessly, at least in part, to portable devices carried or worn by a user. Wireless communications may be carried out using any suitable protocol, including a wireless telephone system such as GSM or GPRS. Short range radio communication is a preferred technology, using a protocol compatible with, standards issued by the Bluetooth Special Interest Group (SIG), any variation of IEEE-802.11, WiFi, Ultra Wide Band (UWB), ZigBee or IEEE-802.15.4, IEEE-802.13 or equivalent or similar. In particular a radio technology working in, for example, the ISM band with significant interference suppression means by spread spectrum technology is advantageous. For example a broad spectrum wireless protocol in which each or any data packet may be re-sent at other frequencies of a broad spectrum 7 times per millisecond, for example, may be used, such as in a protocol from ABB called Wireless interface for sensors and actuators (Wisa). Wireless communication may also be carried out using Infra Red (IR) means and protocols such as IrDA, IrCOMM or similar. Wireless communication may also be carried out using sound or ultrasound transducers, through the air or via work object construction, pure magnetic or electric fields (capacitive or inductive communication) or other types of light, such as for example LED, laser, as communication media with standard or proprietary protocols.”), and 
(ii) a storage arranged to maintain an AtoN database, wherein the AtoN database records an identifier for each AtoN asset in association with historical lifecycle information relating to the corresponding AtoN asset; (Mathiesen, Fig. 1b items 104 maintenance database. Par. 0002 discloses where a physical asset is described in a database. In par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records (lifecycle information), supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation.)
wherein the one or more mobile computing devices are each configured to, in the field in real time (Par. 0022 discloses “maintenance person goes to a physical location and or a location of a plant or process section (functional location) indicated by the system, observes the problem, alarm or other event.” which is the user is going to a location (i.e. in field) in person, in real-time, with a PDA, wearable computer, headset based device. In par. 0033-0035 disclosing using a phone or IP phone, using application sharing, voice communication, and transfer of information. Par. 0069 communication via wireless telephone system);
(i) retrieve historical lifecycle information for a selected one of the AtoN assets from the database stored in the server; (Mathiesen disclose in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records (lifecycle information), supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Para. 0002, 0028, 0034, 0042, 0064-0065, disclosing the historical stored information for the asset can be retrieved and searched from the database)
(ii) obtain live llifecycle information for the AtoN asset and update the AtoN database with the live lifecycle information; and  (Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem. Par. 0033-0035 discloses where a user access information through the use of the Expert Aspect to access characteristics about the equipment or data about any equipment. If the user determines the information is sufficient the user fixes the problem or arranges for a fix for the problem. If the data is not sufficient to fix the problem the user can collect additional information about the equipment such as sound files, video clips, photographs and/or texts. The observations are stored in the controls system through the Expert Aspect. The maintenance person can seek assistance with the problem internally, or externally. A selected person to help with the problem is selected and relevant information is shared with the person thought the use of an application sharing, a voice communication via a phone or IP phone and/or transfer of pictures or videos. Par. 0069 discloses where communications include that of a wireless telephone system.) 
(iii) compare the obtained live lifecycle information with the retrieved historical lifecycle information to identify a difference between the live and historical lifecycle information; (Mathiesen: in para. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem.  Further in para. 0023 discloses a list of instructions from supplier of the particular object (asset). Par. 0024 discloses the operator via PDA, wearable computer device, can view or listen to note records from earlier date by an operator who has fixed problems in the past, which is historical lifecycle information. par. 0026 and 0033-0034 where information the Expert Asset provides information about the equipment and where the information includes that of characteristics of or data about the equipment. The user examines the information and if the information is sufficient the user fixes the information. Par. 0034 discloses where conditions exist where the stored information is not adequate to determine a fix and where additional information is collected such as sound files, video clips, photographs and/or text. The information is stored in the control system and retrievable to be reviewed. Par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. In sum, the maintenance person/operator retrieves observes the problem in the field and compares with historical records of the specific equipment or asset to examine (i.e. compare) the information to identifying the problem can be fixed or arrange for a fix for the problem. Additional reference for photograph or video clip par. 0041. The Office asserts the examining of the information to identify the problem can be fixed based on specification, a historical log, maintenance records, supplier information and other information is representative to identifying a difference between the live and historical lifecycle information)
 such that the AtoN asset is adjusted  based at least in part on the comparison of the obtained live lifecycle information with the received historical lifecycle information, to correct the difference  (Mathiesen discloses in par. 0033-34 where information the Expert Asset provides information about the equipment and where the information includes that of characteristics of or data about the equipment. The user examines the information and if the information is sufficient the user fixes the information. Par. 0034 discloses where conditions exist where the stored information is not adequate to determine a fix and where additional information is collected such as sound files, video clips, photographs and/or text. The information is stored in the control system and retrievable to be reviewed. Par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. Additional reference for photograph or video clip par. 0041. Para. 0025-0027 and 0033 disclosing the maintenance person/operator reviewing past records of maintenance note and determine whether additional help is needed for the performing of maintenance. Para. 0025-0027 and 0033-0035 disclosing the maintenance person/operator observing the problem and reviewing specification, a historical log, maintenance records, supplier information and other information to determine if the information available is sufficient to fix the problem, which is adjusting the assert (equipment) based on comparison of obtained live lifecycle information and received lifecycle information to correct the difference (i.e. problem). Further, the operator can determine whether additional help is needed for the performing of maintenance or arranges a fix for the problem).
The prior art of Mathiesen discloses an asset management system where equipment is identified and where historical information is maintained in a database for the equipment. The information collection system is a general equipment management system to maintain records on equipment, however, the prior art of Mathiesen does not explicitly disclose any and all types of equipment to which maintenance information is collected and managed. 
To be more specific, Mathiesen does not explicitly disclose:
Aids to Navigation (AtoN) 
(Emphasis added)
While Mathiesen discloses a system of collecting and maintaining asset information Mathiesen does not disclose where the specific assets are that of AtoN assets.  
However, the Examiner asserts that identifying a database to include AtoN assets and lifecycle information about AtoN assets is merely a label, and adds little, if anything, to the acts or steps of the claimed invention and thus does not serve to distinguish the claim over the prior art. Any differences related to merely the meaning and information conveyed through labels (i.e., AtoN database and AtoN asset) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention over the prior art in terms of patentability. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention maintain a database of assets and where the name of the database is merely a name of the type of assets  which are being stored in the database. The name of the database and the name of the files stored in the database does not functionally alter or relate to the steps of the method and merely labeling a database and applying a label to the information contained in the database is not patentably distinct from that of the prior art. 
The Examiner asserts as stated as set forth above, Mathiesen does not explicitly identify any and all types of equipment (assets) to which maintenance information is collected and managed.  The Examiner asserts, in order to further advance prosecution the Examiner has introduced a reference to further teach aids to navigation assets. The Examiner asserts using broadest reasonable interpretation, The Examiner is interpreting a navigational asset to be that of a buoy or lighthouse.
Aids to Navigation (AtoN) 
(Emphasis added)
Pederson discloses in par.0225, 0305-0308, 0313 buoy. Par. 0306 discloses where the buoy includes an identification number of the buoy and the location of the buoy and where the buoy communicates real time information to a vessel.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for Mathiesen to include the features of Pederson to maintain a database of buoy information in order to identify the status of the buoy and the historical information about the buoy to ensure that the buoy is functioning properly. 
Claim 24. The combination of Mathiesen and Pederson further makes obvious of the system of claim 23, wherein the lifecycle information includes a historical and current location, and the or each mobile computing device is configured to obtain the current location at least in part by determining, the current location of the selected AtoN asset (Mathiesen disclose in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records, supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Additionally, the maintenance person is directed to the location in the plant where a problem exists.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation logs, logged sensor data, maintenance records, stored manufacturer information and drawings are retrieved by the Expert Aspect. Par. 0062 discloses where the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B. Mathiesen discloses in claim 1 where information about a new event or alarm includes information about the location of the equipment. Pederson discloses in par. 0306 the identification of the buoy and the water depth at the location of the buoy (identifying a location). Mathiesen discloses in par. 0022 where a maintenance person puts on a personal device assistant. The control system to which the maintenance person has logged on tells the maintenance person where to go and what the problem is. The maintenance person goes to a physical location. Par. 0069 discloses where data is communicated wirelessly to portable devices either carried or worn by the user (maintenance).  Pederson, par.0225, 0305-0308, 0313 buoy. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids. In addition, the buoy 918 may be used as a position identification and/or obstacle marker. Par. 0314, Communications being generated by a lighthouse 920, are anticipated to be prominently pre-recorded and/or pre-stored communication. It is anticipated that the communication signals as generated by a lighthouse 920, will transmit information such as longitude and/or latitude or other coordinates, and navigation information which will assist a first vessel 916, from approaching a marine hazard. Par. 0160, teaching optical transmitter 1300 or LEDs 2100-2140 of FIG. 10B may in one embodiment be configured to change color, flash, or otherwise be visually changed or manipulated to assist with directional guidance. The Office takes the position that the location of the machine/problem obtained via communication of wireless device being recorded/logged/stored becomes historical information of the location for problem previously existed/experienced). 
Claim 26. The combination of Mathiesen and Pederson further makes obvious of the system of claim 23, further comprising: 
The following limitations have been rejected together.
(a) the live lifecycle information for the AtoN asset includes one or more visual and/or audio characteristics of the AtoN asset; 
(b) the received historical lifecycle information includes one or more measured visual and/or audio characteristics of the AtoN asset; and 
(c) the or each mobile computing device includes a recorder for obtaining a visual and/or audio recording of the AtoN asset and is configured to: 
i) obtain a visual and/or audio recording of the AtoN asset; 
(ii) measure one or more visual and/or audio characteristics of the AtoN asset from the recording; and 
(iii) compare the obtained live lifecycle information with the received historical lifecycle information to identify a difference between the one or more measured visual and/or audio characteristics.
(Mathiesen discloses in par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem. Par. 0033-0035 discloses where a user access information through the use of the Expert Aspect to access characteristics about the equipment or data about any equipment. If the user determines the information is sufficient the user fixes the problem or arranges for a fix for the problem. If the data is not sufficient to fix the problem the user can collect additional information about the equipment such as sound files, video clips, photographs and/or texts. The observations are stored in the controls system through the Expert Aspect. The maintenance person can seek assistance with the problem internally, or externally. A selected person to help with the problem is selected and relevant information is shared with the person thought the use of an application sharing, a voice communication via a phone or IP phone and/or transfer of pictures or videos. Par. 0069 discloses where communications include that of a wireless telephone system. In par. 0035 discloses where pictures and videos are transferred to others and a technical solution is determined and the problem is recorded in the maintenance log and/or database. Additional reference for photograph or video clip par. 0041. The information is stored in the control system and retrievable to be reviewed, which discloses the receiving of historical lifecycle information including the visual and audio information. The recording and entering of new text, voice note, video clips, photographs via operator device is example of obtaining live lifecycle information for the AtoN asset includes obtaining a visual and/or audio recording of the AtoN asset using the mobile computing device and measuring one or more visual and/or audio characteristics of the AtoN asset, from the recording; In par. 0033-0035, 0042-0059, and 0063-0065 discloses the retrieving and examining (i.e. comparing) the obtained information with historical sensor data and maintenance records including voice, video clips, and photographs to identify the problem and providing a solution for fix)
Claim 27. The combination of Mathiesen and Pederson further makes obvious of the system of claim 26, wherein the one or more measured characteristics include a color of the AtoN asset and/or a flash rate of a light of the AtoN asset.  
 (Pederson discloses in par. 0225-0226 where pulsed light communications are used on buoys. The reflectors can have one or more lenses to provide a generated signal light or pulsed light communication signal with the ability to magnify and/or diffuse emitted light or emitted communication signal. In par. 0227 discloses an LED light support as described herein or as incorporated by reference herein, having at least one LED illumination source, may simultaneously produce and emit a light signal and a systematic information transfer through encrypted/pulsed light or signal, which the transfer of encrypted pulsed of light or signal from buoys is representative of a flash rate of a light of the AtoN asset. Par. 0228 disclosing the LED can emit variety of colors in the generation of a communication signal, which is the one or more measured characteristics include a color of the AtoN asset)
Claim 28. (Canceled)
Claim 29. The combination of Mathiesen and Pederson further makes obvious of the system of claim 27, wherein a plurality AtoN assets are adapted to aid marine navigation. (Pederson, Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 30. The combination of Mathiesen and Pederson further makes obvious of the system of claim 29, wherein the plurality of AtoN assets are selected from the group consisting of lighthouses, beacons, marine lanterns, buoys and light vessels. (Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 31. The combination of Mathiesen and Pederson further makes obvious of the system of claim 23, wherein a plurality AtoN assets are adapted to aid marine navigation. (Pederson, Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 32. The combination of Mathiesen and Pederson further makes obvious of the system of claim 31, wherein the plurality of AtoN assets are selected from the group consisting of lighthouses, beacons, marine lanterns, buoys and light vessels. (Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 33. The combination of Mathiesen and Pederson further makes obvious of the method of claim 1, wherein a plurality AtoN assets are adapted to aid marine navigation. (Pederson, Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 34. The combination of Mathiesen and Pederson further makes obvious of the method of claim 33, wherein the plurality of AtoN assets are selected from the group consisting of lighthouses, beacons, marine lanterns, buoys and light vessels. (Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 35. The combination of Mathiesen and Pederson further makes obvious of the method of claim 11, wherein a plurality AtoN assets are adapted to aid marine navigation. (Pederson, Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claim 36. The combination of Mathiesen and Pederson further makes obvious of the method of claim 35, wherein the plurality of AtoN assets are selected from the group consisting of lighthouses, beacons, marine lanterns, buoys and light vessels. (Pederson discloses in par.0225, 0305-0308, 0313-0314, marine buoy and lighthouse. Par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Pederson, para. 0309-0310, teaching the buoy 918, may be constructed and arranged to provide a visual LED signal within the red and/or green spectrums for use as navigation aids.) 
Claims 9 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Mathiesen et al (U.S. PG Pub 20070282781) in view of Pederson et al (U.S. PG Pub 20080310850) and in further view of Augenbraun et al (U.S. PG Pub 20120035887). Hereinafter Mathiesen/Pederson/Augenbraun.
Claim 9. The combination of Mathiesen and Perderson further makes obvious of the method of claim 5, wherein the AtoN asset includes a solar panel, wherein the lifecycle information includes a historical and current condition of the AtoN asset.
(Pederson discloses in par. 0304-0305 and 0336 where the LED light support (801) is operated having rechargeable solar cells. Pederson, par. 0306 discloses where a communication system is used in association with a marine buoy (918) and provides an enhanced visualization of the location of the buoy. Mathiesen, par. 0022 discloses the maintenance person goes to the physical location and observes the problem and enters new text or voice operator note regarding the problem, which is current location, current deployment details, and current maintenance condition. Disclosed in par. 0033 where information about equipment is maintained and where the information includes that of specification, a historical log (lifecycle information), maintenance records, supplier information and other information. Par. 0022 discloses where a maintenance person can view service history and documentation. Additionally, the maintenance person is directed to the location in the plant where a problem exists. This is disclosure for historical location of the asset, historical deployment details, and maintenance condition.  Par. 0007 discloses the location of the device (asset). Par. 0065 discloses where equipment operation logs, logged sensor data, maintenance records, stored manufacturer information and drawings are retrieved by the Expert Aspect. Par. 0062 discloses where the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B.)
The combination of Mathiesen/Pederson teaches where solar panels are used to provide power to a buoy, however, the combination of Mathiesen/Pederson does not explicitly teach tilt information of the solar panel and historical tilt of the solar panel based on location.
To be more specific, combination of Mathiesen/Pederson does not explicitly teach:
a historical and current tilt of the solar panel, and wherein the historical tilt of the solar panel is based on the location of the AtoN asset. 
(Emphasis added)
Augenbraun discloses in par. 0024-0025, 0066-0070 discloses two photographics of the same set of surface (i.e. tilt) annotated by different time of day and day or year used as input, then location, dimensions, and spectral data can be determined/extracted. Given the angle of the sun (off the surface, which is tilt), date, time, latitude and longitude (which is location) can be determined. Further in par. 0048 where the variable parameters such as tilt with respect to the horizontal plane. Augenbraun discloses in par. 0091 where energy predictions are used to account for tilt and inclination by performing calculations for various times of days and days and days of the year and integrating the calculations to determine a total expected energy products for a given period of time. Augenbraun discloses in par. 0205 a system of collecting data for solar energy systems and where the system includes that of a mobile application. The information collected includes that of expert and a non-expert and where the application directs the non-expert into the data to collect. Par. 0094-0098 discloses various factors taken into consideration when evaluating energy consumption. Par. 0135 discloses models for tilt and inclination based on time and location. Par. 0213 discloses various devices used to perform the invention of Augenbraun and provides examples of various mobile devices where device located at the site is used to present input and output information to users. Par. 0148 discloses tilt. Which in sum teaches tilt of the solar panel off surface is based on location and time. That is different time would provide a different tilt of the solar panel for optimal efficiency, which discloses historical and current tilt based on time. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the combination of Mathiesen/Pederson to include the features of Augenbraun in taking the tilt of the solar panels into consideration when using solar energy systems on buoys. The consideration of the location of the buoy and the use of solar energy are key factors to clearly understand how much energy power can be generated with the use of solar panels.
Claim 25. The combination of Mathiesen/Pederson teaches the system of claim 23. 
However, the combination of Mathiesen/Pederson does not explicitly teach a desired tilt and adjusting the angle of the AtoN asset to the desired tilt. 
To be more specific, combination of Mathiesen/Pederson does not explicitly teach:
wherein the mobile computing device includes a tilt-meter for measuring an angle of a part of the AtoN asset, and the mobile computing device is configured to receive the lifecycle information from the server which comprises a desired angle of at least a part of the AtoN asset or to determine the desired angle from a current location of the mobile computing device, and further configured to calculate an adjustment required to the angle of the part of the AtoN asset so as to achieve the desired tilt.  
Augenbraum which is in the field of shading analysis, specifically teaches:
wherein the mobile computing device includes a tilt-meter for measuring an angle of a part of the AtoN asset, and the mobile computing device is configured to receive the lifecycle information from the server which comprises a desired angle of at least a part of the AtoN asset or to determine the desired angle from a current location of the mobile computing device, and further configured to calculate an adjustment required to the angle of the part of the AtoN asset so as to achieve the desired tilt..
(Augenbraun Par. 064 teaches data from mobile applications and shading analysis. par. 0217-218 operators are prompted to collect and enter measurements. Par. 0219 discloses where operators take photographs using a camera or where an electronic device reports the GPS coordinates and the time of data of the photograph. Given a known orientation, the positons of the sun in the sky can be calculated based on the shadows in the photograph. Augenbraun discloses in par. 0048 where the variable parameters such as tilt. Augenbraun discloses in par. 0091 where energy predictions are used to account for tilt and inclination by performing calculations for various times of days and days and days of the year and integrating the calculations to determine a total expected energy products for a given period of time. Augenbraun discloses in par. 0205 a system of collecting data for solar energy systems and where the system includes that of a mobile application. The information collected includes that of expert and a non-expert and where the application directs the non-expert into the data to collect. Par. 0094-0098 discloses various factors taken into consideration when evaluating energy consumption. Par. 0135 discloses models for tilt and inclination. Par. 0213 discloses various devices used to perform the invention of Augenbraun and provides examples of various mobile devices where device located at the site is used to present input and output information to users. Par. 0148 discloses tilt. In par. 0041-0048 and 0053-0054 discloses angle of the site or surface may be derived using 3D model data provided by the user, which is representative of a tilt-meter provided by the mobile device for measuring the tilt angle to the surface).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the combination of Mathiesen/Pederson to include the features of Augenbraun in taking the tilt of the solar panels into consideration when using solar energy systems on buoys. The consideration of the location of the buoy and the use of solar energy are key factors to clearly understand how much energy power can be generated with the use of solar panels.
Response to Arguments
35 U.S.C. 112 Rejections
The 35 U.S.C. 112 rejections have been withdrawn in light of cancelled and amended claims. However, new 112 rejections have been add in light of the amended claim limitations. 
35 U.S.C. 101 Rejections
The Applicant’s remarks have been fully considered, however, is found to be unpersuasive. 
From pages 11-12 of the Remarks, 
“Claim 1 is amended to additionally recite the further steps of performing maintenance or adjustment of an AtoN asset, thereby providing a practical, real-world application, satisfying Step 2A.2 of the 2019 PEG. Amended claim 1 recites that:
The use of the mobile computing device is in the field in real time;
The mobile computing device receives historical lifecycle information, and obtains live lifecycle information; 
The two are compared to identify a difference, and adjustment is performed to correct the difference. 
Similar amendments are made to claim 23. Support for the amendments may be found in the published specification at paragraphs [007], [0010], [0012], [0039], [0053] and [0063], inter alia. 
Amended claim 1 covers, for example, a user in the field, accessing the database to find a previous solar panel tilt (or other characteristic), measuring the live characteristic, comparing the two to identify a difference, and correcting it. This removes from the claim embodiments where, for example the correct tilt is determined on-the- spot; i.e. not received from the database.”
The Applicant asserts the claimed invention to be providing a practical, real-world application, that includes the use of mobile computing device in the field in real time, receiving and obtaining historical and live lifecycle information, comparing to identify a difference and adjusting is performed to correct the difference. Further, the applicant assures the correct tilt is determined on the spot but not received from the database. As the Examiner previously addressed in the prior 101 rejection and further explained in the analysis above. The use of mobile computing device in the field, in real time, to receive information, compare information, and displaying information are generic functions that are performed by a computing device, as designed. No evidence of improvement is provided to indicate an improvement to the existing technology of transmitting, receiving, and presenting information via computer system. This has been deem abstract by the court, in Alice and Electric Power Group, see MPEP 2106.05(g). Further the Applicant asserts the analysis to correct tilt is determined on the spot but not from a receiving of information from database, then the issue becomes whether if the determination of correct tilt is determined by a user or a computing device. If it is determined by a user which specifically claims for a human per se to perform the step of determining the correction and making the adjustment by the user (human per se), the claimed invention is specifically claiming actions performed by a person, that the person is an essential part of the claimed system, for claiming human per se, and also confirms the abstract idea of organizing human activity that a person is capable of performing the claimed steps. However, if the applicant asserts the determination of correct tilt is performed by a computing device, then the Specification and claims lack the specificity on how the computing device is determining the correction and performing the correction. 
On page 12, the applicant asserts, “amended claims now require in all instances that an adjustment be made based on a difference identified by a comparison of historical (from the database) and current (live in the field) information. This integrates the elements of the claim into a practical application and results in an improvement to (other than computing) technology.”
The Examiner respectfully disagrees. The claims and the Specification fail to provide any evidence for an improvement a technology. As the court expressly recognized in Enfish, there is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged advantages that the applicant touts do not concern an improvement to computer capabilities but instead relate to an alleged improvement in comparing historical information from database with current (new, live in the field) information, which a computer is used as a mere tool in its ordinary capacity.  
Therefore, the claims are ineligible under 101.
35 U.S.C. 103 Rejections
The Applicant’s remarks have been fully considered, however, is found to be unpersuasive. 
The Applicant asserts on page 14 of the Remarks: 
“Pederson discusses a database only in context of a building. This is in line with the facility of Mathiesen - essentially a building. This is clear from Mathiesen in at least the differentiation of "local or internal colleagues" and "external experts." Accordingly, the combined teaching of Mathiesen and Pederson involves the use of a database in a local area only. There is no suggestion of applicability to the larger, more logistically complex field of AtoNs in the field. The Examiner responded to Applicant's previous argument in this regard stating that Mathiesen discloses the portable devices carried or worn by a user may be a wireless telephone system. Nevertheless, Mathiesen does not disclose remote maintenance in the field as claimed. Rather, maintenance is performed at a fixed location.” 
The Examiner respectfully disagrees. The Examiner believes the Applicant is arguing for what is not being claimed based on the breadth of the claims. First the Applicant admits or do not disagrees in Mathiesen, the operator carries portable device such as wireless telephone system. Second, Mathiese does disclose remote maintenance in the field (in par. 0022-0025 discloses “maintenance person goes to a physical location and or a location of a plant or process section (functional location) indicated by the system, observes the problem), which the maintenance person carrying the portable device goes to a location of a plant to observe problem and providing solution is representative of a user carrying a computing device going to a remote maintenance location in the field. One ordinary skill in the art would have recognize “in the field” for a maintenance purpose to be a location for which a maintenance person is directed to. There is nothing in the claim or by broadest reasonable interpretation, that remote maintenance in the field excludes a fixed location for maintenance. Furthermore, in Mathiesen in par. 0062, describes the system maintains the location of an object (an asset) when the asset moves from plant location A to plant location B, which discloses the maintenance is not performed at a fix location. 
The Examiner asserts the applicant’s argument is not directed to claim limitations that are presented in the claims but rather concepts that are unrelated to the claims. 
The provided references Mathiesen and Pederson, are showed to provide evidence that it is well-known and obvious in the field for maintenance operator to carry a portable computing device to receiving new information for conditions of assets in the database, retrieve historical stored information relating to the condition of assets previously stored from the database, to identify a problem or difference for correction or adjustment to be made by the maintenance operator. If the Applicant believes the references in combination do not teach the claimed invention by the breadth of the claim limitations. The Examiner respectfully suggests amending the claim limitations to reflect the details from the specification on how the steps are specifically performed that differentiates from the provided references. 
On page 16 of the Remarks, regarding the new claims the added specific association of the AtoN assets with marine navigation. The Examiner refers back to Pederson that specifically teaches the assets can be marine buoys and lighthouses that aid marine navigation. 
From bottom of page 16 to 17, the argument are directed to the combination of references do not teach the comparing obtained and received lifecycle information to identify a difference, which the Examiner have provided evidence in the rejection above, Throughout Mathiesen discloses observing and obtain information regarding to an object (asset) and comparing previous historical records of maintenance and notes to identify the issue/problem/difference, then determines a fix/correction/solution can be provided or ask for additional assistance. 
Therefore, the 103 Rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.